Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Terrance Alexander Givens, I, appeals the district court’s order granting Defendants’ Fed.R.Civ.P. 12(b)(6) motion to dismiss his claims, brought pursuant to the Americans with Disabilities Act of 1990, 42 U.S.C.A. §§ 12101-12213 (West 2005 & Supp.2011). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. Giv*96ens v. Booz Allen Hamilton, Inc., No. 1:11-cv-01906-BEL, 2012 WL 907920 (D. Md. filed March 14, 2012; entered March 15, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.